Citation Nr: 1200288	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-29 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from September 1972 to June 1974.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A preliminary review of the Veteran's claims file reveals that in November 2008 he requested a videoconference hearing before a Member of the Board.  Specifically, on substantive appeal form (VA Form 9) to the Board dated in October 2008 and received at the RO on November 3, 2008, he checked the box to elect a hearing at the RO before a member of the Board (Travel Board hearing).  In a statement accompanying a letter from his representative that was received on November 13, 2008, the Veteran wrote that he wanted a BVA Hearing at a local VA office (Travel Board hearing).  In March 2009, a RO Appeals Team memorandum to the Veteran's representative organization reflects the case was ready for "Certification for BVA Travel Board Hearing," and a RO Deferred Rating Decision reflects that the RO was ready to send the case for a BVA hearing.  A March 2009 appeal certification pre-review from the Veteran's representative organization also reflects that a BVA Travel Board Hearing had been requested and was to be scheduled.  

In a letter to the Veteran at the unit where he was incarcerated, which was mailed on April 2, 2009, the RO acknowledged the Veteran's request for a personal hearing before a traveling section of the Board.  The April 2009 letter advised the Veteran that, unless VA heard otherwise, his name would remain on the list of those who desired a Travel Board hearing.  The letter also offered the Veteran other hearing options.

On April 29, 2009, the Veteran returned the April 2009 letter to the RO.  On the form, the Veteran had checked the line to indicate that he wanted a videoconference hearing before the Board instead of the previously elected Travel Board hearing.  At the time of the Veteran's request for a videoconference hearing, the Veteran was incarcerated.  

The record of evidence contains a May 12, 2009 letter notifying the Warden of the prison (copy to the Veteran) that a Board hearing was going to be scheduled for the Veteran, and requesting the warden to advise/inform the RO whether he had any special arrangements to bring the Veteran to the RO to attend the hearing.  

In May 2009, the case manager at the facility where the Veteran was incarcerated informed VA that the Veteran had received a letter indicating that a travel Board hearing had been scheduled for July 21, 2009.  The case manager stated that the Veteran would be unable to attend the hearing due to his incarceration.  

A July 8, 2009 letter to the Veteran advised the Veteran that the RO had certified the Veteran's appeal to the Board and that, if he had already asked for a hearing before the Board, the Board would send him information about that hearing by separate letter, so he did not need to repeat his request for a Board personal hearing. 

Subsequently, in July 2009, the warden at the Veteran's unit of incarceration informed VA that his facility was unable to transport the Veteran to the scheduled hearing location due to lack of staffing at the prison.  This Report of Contact does not suggest that the Veteran would not be allowed to leave the prison.  To the contrary, it reflects that if VA were to make transportation arrangements, then the Veteran would be released from incarceration to attend a VA hearing.  The July 2009 Report of Contact also does not preclude the possibility that the Veteran may have been released into someone else's custody for the purpose of transporting the Veteran to a VA hearing; the only certain conclusion is that transportation to the VA hearing was the issue, rather than release from incarceration being the issue, and the Veteran would not be released unless the prison or VA arranged transportation.  

The record does not reflect that the Board hearing, which at one point was scheduled for July 21, 2009, was actually held so as to afford the Veteran the chance to attend or be precluded from attending by incarceration.  A certification of appeal note that the Travel Board hearing was not held because the Veteran cancelled the hearing because he was incarcerated is unsupported by the evidence of record.  On the certification of the appeal to the Board, RO personnel wrote that the Veteran had cancelled the hearing due to his incarceration.  Beside this notation, the RO staff member wrote "6/4/09." 

The Veteran has requested a Travel Board hearing, and later indicated that he would accept a Board videoconference hearing.  There is no documentation of the Veteran or his representative cancelling a scheduled Board hearing, including a hearing scheduled for July 21, 2009.  There is also no documentation of any request by the Veteran or his representative to withdraw the Board hearing request, either travel board or videoconference.  

The evidence does not support that the Veteran's incarceration would have precluded attendance at a Board hearing at the RO (Travel Board or videoconference).  While the prison case manager in May 2009 stated that the Veteran would be unable to attend a VA hearing due to his incarceration, officials from the same prison later indicated in July 2009 that the Veteran would be released for a VA hearing if transportation were provided by VA or the prison staff.  Contrary to the suggestion that it was the Veteran's incarceration that would preclude his attendance at a VA hearing, the evidence establishes that the Veteran would have been released by the prison to attend a VA hearing.  The evidence only establishes that transportation to the Board hearing could not be arranged.  

Subsequently, in April 2011, the Veteran informed VA that he was no longer incarcerated.  Incarceration should no longer be an issue in the determination of whether the Veteran still desires either a Travel Board or videoconference Board personal hearing at the RO. 

VA has a statutory obligation to assist the veteran in the development of his claim. The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Nevertheless, the United States Court of Appeals for Veterans Claims has held that the Secretary is not authorized by statute or regulation to subpoena the warden at a state correctional facility and direct the release of an appellant from that facility.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Although some penal institutions have, in certain cases, permitted an incarcerated veteran to attend a VA hearing, that decision is not a matter within VA's power.

In this case, it is unclear if the Veteran was unable to attend the scheduled Board videoconference hearing due to his incarceration, or whether transportation to the hearing was at issue, and the evidence does not show that the Veteran or his representative expressed any intent to withdraw the Board hearing request.  The record contains no indication that any videoconference hearing was ever held for the Veteran because of the assumption by VA that the Veteran would be unable to attend at that time.  Furthermore, the Veteran has advised VA that he is currently not incarcerated so is now able to attend any scheduled Board hearing.  For these reasons, the Veteran should be scheduled for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record. 

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the RO should document the attempts to hold such hearing.  Thereafter, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

